
	
		III
		111th CONGRESS
		2d Session
		S. RES. 636
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2010
			Mr. Baucus (for himself
			 and Mr. Tester) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating Walter Breuning on the
		  occasion of his 114th birthday.
	
	
		Whereas Walter Breuning of Great Falls, Montana, is the
			 oldest living man in the world and will celebrate his 114th birthday on
			 September 21, 2010;
		Whereas Walter Breuning has given back to his communities
			 throughout his life through his service to the Shriners International;
		Whereas Walter Breuning served as manager and secretary of
			 the Great Falls Shriners Club until the age of 99;
		Whereas Walter Breuning is a 33rd degree Mason, the most
			 advanced level for that fraternal group;
		Whereas Walter Breuning began working for the Great
			 Northern Railway at the age of 16 and gave 50 years of service to the
			 railroad;
		Whereas Walter Breuning is an honorary member of the Great
			 Northern Railway Historical Society;
		Whereas Walter Breuning has practiced good health habits
			 throughout his many years and has lived life to the fullest;
		Whereas Walter Breuning has witnessed many monumental
			 events in history and can teach all people of the United States about the
			 lessons he learned throughout his life; and
		Whereas Walter Breuning is an outstanding citizen of, and
			 an ambassador for, the State of Montana: Now, therefore, be it
		
	
		That the Senate congratulates Walter
			 Breuning, the oldest living man in the world, on the occasion of his 114th
			 birthday.
		
